Filed 3/30/16 Modified and Certified for Publication 4/18/16 (order attached)




                   COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                              DIVISION ONE

                                        STATE OF CALIFORNIA



In re ISABELLA G., a Person Coming
Under the Juvenile Court Law.
                                                            D068718
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                            (Super. Ct. No. SJ12924)
        Plaintiff and Respondent,

        v.

ALEJANDRO G. et al.,

        Objectors and Appellants.


        APPEAL from a judgment of the Superior Court of San Diego County, Kenneth J.

Medel, Judge. Reversed and remanded with directions.

        William D. Caldwell, under appointment by the Court of Appeal, for Objector and

Appellant Alejandro G.

        Serobian Law and Liana Serobian, under appointment by the Court of Appeal, for

Objectors and Appellants John and Myrna F.

        Jamie A. Moran, under appointment by the Court of Appeal, for Minor.
       Thomas E. Montgomery, County Counsel, John E. Philips and Emily K. Harlan,

Deputy County Counsel, for Plaintiff and Respondent.

       The child's father and paternal grandparents1 appeal the denial of the grandparents'

petition for placement of the child. (Welf. & Inst. Code,2 § 388.) The father also appeals

the order terminating parental rights. (§ 366.26.)

       The Legislature "command[s] that relatives be assessed and considered favorably,

subject to the juvenile court's consideration of the suitability of the relative's home and

the best interests of the child." (In re Stephanie M. (1994) 7 Cal.4th 295, 320 (Stephanie

M.).) This case involves repeated requests by the child's grandparents for placement of

the child, starting when the child was first detained in protective custody. The San Diego

County Health and Human Services Agency (the Agency) did not conduct an assessment

of the grandparents' home as required under section 361.3, governing relative placement.

Instead, the Agency placed the child in the home of a nonrelative extended family

member and secured the cooperation of the grandparents and other relatives by

representing that the Agency could not change the child's placement for a year. After a

year, the grandparents again requested placement. The Agency did not conduct an

assessment of their home as required. After reunification services were terminated, the

Agency disregarded the grandparents' new request for placement. The grandparents




1      Further references to Grandparents are to the paternal grandparents.

2      Further statutory references are to the Welfare and Institutions Code.
                                              2
retained counsel and filed a section 388 petition. Only then did the Agency complete a

relative home assessment, approving the placement in less than three weeks.

       At the hearing on the petition, the juvenile court denied the grandparents' request

to proceed under section 361.3, instead applying the caregiver adoption preference under

section 366.26, subdivision (k). The Agency concedes the juvenile court erred in

applying the adoption preference prior to terminating parental rights. The Agency

maintains section 361.3 did not apply because the grandparents' request for placement

was made after the reunification period ended and no new placement was necessary.

       We conclude that when a relative requests placement of the child prior to the

dispositional hearing, and the Agency does not timely complete a relative home

assessment as required by law, the relative requesting placement is entitled to a hearing

under section 361.3 without having to file a section 388 petition.3 Consequently, we

reverse the juvenile court's orders denying the grandparent's request for placement under

section 366.26, subdivision (k), necessarily reverse the orders terminating parental rights,

and remand for a relative placement hearing under section 361.3.

                  FACTUAL AND PROCEDURAL BACKGROUND

       Isabella G. is the daughter of Adriana B. and Alejandro G. Isabella was born in

August 2011. The family lived with Isabella's paternal grandparents, John (Grandfather)

and Myrna F. (Grandmother). When Isabella was three months old, Adriana moved out

of the home, leaving Isabella in Alejandro's and Grandmother's care. Grandmother was


3      We do not reach the issue of whether this rule applies after a section 366.26
hearing has been held.
                                             3
Isabella's primary caregiver. Isabella spent weekends in the home of her maternal

grandparents. Adriana also lived in their home, but was in and out of jail, as was

Alejandro.

       Adriana had a history of methamphetamine and marijuana use, and drug-related

criminal offenses. Alejandro was addicted to heroin and had a drug-related criminal

history. The paternal and maternal grandparents were generally aware of the parents'

substance abuse problems. In January 2013, Grandfather asked Alejandro to leave the

home. Isabella remained in Grandmother's care.

       In July 2013, Adriana and Alejandro took custody of Isabella, who was 23 months

old. The parental and maternal grandparents objected but did not intervene.

Approximately a week after the parents resumed caring for Isabella, police arrested

Adriana on felony fugitive warrants. Police discovered heroin, a used heroin syringe,

marijuana, and other drug paraphernalia within Isabella's reach in the home. Alejandro

and Adriana were arrested and incarcerated.

       On July 25, the Agency detained Isabella in protective custody at Polinsky Center.

Grandparents asked the Agency to place Isabella in their care and provided information

to allow the Agency to complete a home evaluation. Grandmother said she had raised

Isabella like a daughter. Alejandro asked the Agency to detain Isabella with

Grandparents.

       The Agency was not able to immediately detain Isabella with the paternal or

maternal grandmothers. The maternal grandmother's drug-related criminal conviction

disqualified her for placement and unsupervised visitation. Grandmother provided

                                              4
documentation showing that her 1998 conviction for welfare fraud had been expunged,

and that prosecutors had dismissed a 2002 charge of conspiracy to distribute marijuana

shortly after it was filed. The Agency did not assess Grandmother's home for emergency

detention or placement.

       Isabella was not doing well at Polinsky Center. She was having trouble eating and

sleeping. Out of concern for Isabella's well-being, the family identified Marisol O.,

whose sister was married to Alejandro's brother, as a caregiver. Marisol and her husband

were licensed foster care parents. They had met Isabella at family events. On August 3,

the Agency detained Isabella with Marisol as a nonrelative extended family member

(NREFM).

       On August 6, the Agency held a team decision meeting (TDM) with Marisol and

Isabella's relatives. Citing health concerns, Marisol said she did not intend to care for

Isabella permanently. The paternal and maternal grandparents and great-grandparents4

asked to be considered for placement. The social worker said a home evaluation would



4      The great-grandparents repeatedly asked the Agency to place Isabella in their care.
The Agency did not complete a relative home assessment on their home. In March 2015,
the great-grandparents filed a petition requesting Isabella's placement. They told the
court they recently learned Isabella could have been placed in their home at the outset of
the case on an expedited emergency basis, and the social worker's statement that Agency
could not move Isabella for a year because she had already had had two placements was
not true. The juvenile court set an evidentiary hearing on the great-grandparents' petition
for Isabella's placement and ordered the Agency to assess them for placement.
       After a hearing on the merits of their petition, which was held concurrently with
Grandparents' section 388 petition, the juvenile court denied the great-grandparents'
request for placement. Because they do not appeal the denial of their petition, in the
interests of brevity, we focus on evidence related to Grandparents' requests for placement.

                                              5
take from one to three months. The social worker told the family the Agency did not like

to move a child more than twice in one year, and Isabella had already had two

placements, one at Polinsky Center and one with Marisol. According the great-

grandmother, the social worker said, "You'll have to wait a year until we can move

Isabella again."

       At the dispositional hearing on August 20, the social worker reported that the

relatives had agreed that Isabella was doing well in Marisol's care and should not be

moved to avoid any further trauma. A family visitation schedule was set up. Isabella

would spend every other weekend (during the days) with Grandparents and alternate

weekends with her great-grandparents.5 Alejandro told the juvenile court he believed it

was in Isabella's best interest to be placed with Grandparents. The juvenile court placed

Isabella in the NREFM home, and ordered a plan of reunification services.

       In reports prepared for the six-month review hearing, the social worker said

Isabella was a happy, cheerful two year old who enjoyed playing with other children.

There were no concerns about her developmental, behavioral, or emotional well-being.

Isabella loved all her family members. At bedtime, she sang a good night song to all her

family members.

       During the first review period, Alejandro was in local custody, pending sentencing

on felony burglary and drug charges. He was unable to participate in reunification

services. Adriana remained sober. She visited Isabella almost every day. At the six-


5      The relatives consistently visited Isabella according to this schedule throughout
the proceedings.
                                             6
month review hearing in March, the court terminated Alejandro's reunification services

and continued Adriana's services.

       Nine days after the review hearing, Adriana tested positive for methamphetamine

and was arrested. She was released on house arrest in July. In August, the social worker

reported to the court that Grandmother asked to be evaluated for placement and a home

assessment was in progress. This assessment did not occur.

       A second TDM was held on August 19, 2014. Grandparents and the great-

grandparents requested placement. Adriana opposed changing Isabella's placement. The

social worker did not recommend moving Isabella, and stated relative placement would

only be considered if a change of placement became necessary. The participants agreed

Isabella would remain in Marisol's care during the reunification period, with the goal of

reunifying with Adriana, and the Agency would work to approve Grandparents for

overnight visits and assess the relatives' home for contingent placement. This assessment

did not occur.

       In November, Adriana stopped visiting Isabella and participating in services. She

did not contact the social worker or the caregiver. In December, the juvenile court

terminated reunification services and set a section 366.26 hearing.

       An adoptions social worker was assigned to the case in January 2015.

Grandparents contacted her and requested placement. The social worker met with them,

collected their information, and referred them for a relative home assessment. The

Agency decided not to conduct a relative home assessment because Isabella was in a

stable prospective adoptive home.

                                             7
       In May, Grandparents retained an attorney and filed a section 388 petition seeking

Isabella's placement. The juvenile court ordered an evidentiary hearing on the petition.

The Agency then conducted an assessment and approved Grandparents' home for

placement in less than three weeks.

       A trial on Grandparents' section 388 petition, trailed by the 366.26 hearing, was

held over several days in June, July and August 2015. The Agency opposed changing

Isabella's placement. The social worker said Isabella had a strong bond with Marisol and

her husband, who wanted to adopt her. Isabella consistently said she wanted to stay with

Marisol or live with her Nana (Grandmother). When told about the possibility of

moving, Isabella cried. The social worker was concerned removing Isabella from

Marisol's care would be as traumatizing, if not more, than Isabella's initial removal from

her parents. If Mirasol were unable to care for Isabella, the social worker would

recommend placement with Grandparents because Isabella had lived with them, and they

had cared for her when her parents were not available.

       Grandmother testified she was present at Isabella's birth. She took care of Isabella

while the parents worked. Adriana moved out of the home when Isabella was three

months old. When Alejandro was incarcerated for a month in 2012, he gave a power of

attorney for medical care for Isabella to Grandmother. In January 2013, Grandfather

asked Alejandro to leave because he was misbehaving. Isabella remained in

Grandmother's care. In June, the parents took Isabella from the maternal grandparents'

home during her weekend visit.



                                             8
       When Isabella was detained at Polinsky, Grandmother visited her every day. She

told the social worker she wanted Isabella placed in her care. Grandmother gave the

social worker the documents pertaining to her criminal case. A short time later, the social

worker changed. Grandmother telephoned the second social worker every day,

sometimes twice a day, requesting placement. Grandmother gave the same

documentation about her criminal case to the second social worker.

       Grandmother understood that placement with Marisol was temporary and the

Agency would evaluate her home for placement. A social worker told her they could

move Isabella only twice a year, and she already had had two placements. The Agency

would not consider moving Isabella for a year. A year later, at the second TDM,

Grandmother again requested placement. The Agency ignored her request. When the

third social worker was assigned to the case, Grandmother again asked for placement.

The Agency telephoned her to say they were going to evaluate the home. The Agency

called back and said the evaluation was cancelled. They did not give her a reason.

       During Isabella's dependency proceedings, Grandparents cared for Isabella on

Saturday and Sunday from 8:00 a.m. to 8:00 p.m. every other week. They recently

started overnight visits. Grandmother picked up Isabella at school approximately three

times a week. Marisol would call to tell her that Isabella was missing her, and

Grandmother would spend a few hours with Isabella. Isabella was very happy at her

house. She had her own bedroom and a dog.

       Marisol testified there were concerns about her health at the first TDM but her

condition was stable. Isabella's placement with her was intended to be temporary. At the

                                            9
second TDM, Marisol said she believed Isabella would benefit from living with

Grandparents. Isabella was very close to them. The social worker told her the Agency

had decided Isabella should stay in her home.

       Mirasol said Isabella had a different quality relationship with Grandparents than

she did with her great-grandparents. Isabella grew up in Grandparents' home and was

bonded to them. Isabella frequently asked for Grandmother. Marisol would telephone

Grandmother to let her know Isabella was asking for her. If Marisol needed help, she

would ask Grandmother to care for Isabella for a few hours until she was off work.

Isabella was happy to be with her grandmother.

       Marisol wanted to adopt Isabella. Isabella had been in her care for two years and

had a sense of security and love. Isabella called her "Titi" or "Titi Mari." Once in a

"blue moon," Isabella would call her "mommy." Marisol said whenever Isabella went

anywhere, she would ask, " 'I come back to you, Titi, right?' And I would say, 'Yes,

mamas, you come back home.' "

       Marisol did not believe Isabella would be harmed if moved to a relative's home.

However, Isabella would be affected because she was attached to Marisol and her

husband. Marisol believed it was in Isabella's best interest to have contact with her

family.

       Adria B. shared an office with Marisol at an elementary school. During the past

four months, she saw Isabella approximately once a week. Isabella was very bonded with

Marisol. Adria overheard Isabella tell another child, "That's where my mom works."



                                            10
       Adriana testified Isabella adapted well to all the changes in her life. She was

bonded with her paternal and maternal families. There was no limit to Isabella's love for

them. Adriana believed Isabella would thrive in the great-grandparents' care.

       Alejandro testified it was in Isabella's best interest to be with Grandparents. Their

home was her home.

       After hearing argument concerning whether the relative placement preference6 or

the caregiver adoption preference7 applied, the juvenile court ruled the relative placement

preference did not apply because reunification services had been terminated. The

juvenile court found that Marisol qualified for the caregiver adoption preference because

she was Isabella's caregiver and the Agency was recommending she adopt Isabella.

       The juvenile court said notwithstanding the applicability of the caregiver adoption

preference, its ruling was entirely predicated on Isabella's best interest. Isabella had

bonded with Marisol and was starting to think of Marisol as her mother. The juvenile

court found that Isabella had substantial emotional ties to Marisol and removal from her

care would be seriously detrimental to Isabella. The juvenile court also found that

Isabella had a strong bond with Grandparents, and they would provide a safe, nurturing



6      Section 361.3 requires the agency and the juvenile court to give preferential
consideration to a request for placement by the child's grandparent, aunt, uncle or adult
sibling.
7      Section 366.26, subdivision (k) establishes a preference for adoption by any
person who, as a relative caretaker or foster parent (generically, caregiver), has cared for
a dependent child for whom the court has approved a permanent plan for adoption, or
who has been freed for adoption, if the agency making the placement determines that the
child has substantial emotional ties to the caregiver and removal from caregiver would be
seriously detrimental to the child's emotional well-being.
                                             11
and loving home for her. However, Grandparents did not meet their burden under section

388 to show a change of placement was required.

       The juvenile court then turned to the section 366.26 hearing. Alejandro and

Adriana asked the court to order a plan of guardianship. The juvenile court terminated

parental rights and designated Marisol and her husband as Isabella's prospective adoptive

parents.

                                      DISCUSSION

                                            A

                         Issues on Appeal and Standard of Review

       Alejandro and Grandparents (collectively, Appellants) contend the juvenile court

erred by applying the caregiver adoption preference prior to terminating parental rights.

Appellants argue the juvenile court should have applied the relative placement preference

in view of Grandparents' repeated requests for placement from the beginning of the case

and the Agency's significant, unwarranted delay in assessing their home. They assert the

error was prejudicial.

       The Agency concedes the juvenile court erred in applying the preference for

caregiver adoption before selecting a plan of adoption or terminating parental rights.8 It

asserts the error was harmless because the juvenile court's ruling was based entirely on



8      We need not consider the Agency's contention the father lacks standing to appeal.
Even if father were not aggrieved by the juvenile court's ruling, he would have "a status
loosely akin to that of amicus curiae." (In re K.C. (2011) 52 Cal.4th 231, 239.)
Grandparents and father raise the same issues on appeal, and Grandparents formally join
in father's briefing. We therefore consider the merits of the issues raised on appeal.
                                            12
Isabella's best interests. The Agency acknowledges its failure to timely complete the

relative home assessment was a significant contributing factor to Grandparents' delay in

filing their section 388 petition, but argues the relative placement preference did not

apply because Grandparents' petition was filed after the reunification period and no new

placement was necessary. Alternatively, the Agency argues even if the relative

placement preference applied, any error was harmless.

       We accept the Agency's concession the juvenile court erred when it applied the

caregiver adoption preference at the section 388 hearing. We therefore address whether

the juvenile court erred when it declined to apply the relative placement preference under

section 361.3.

       Our review of the interpretation and application of a statue is de novo. (In re

Dakota J. (2015) 242 Cal.App.4th 619, 627.) "In construing a statute, our role is to

ascertain the Legislature's intent so that we may effectuate the purpose of the law.

[Citation.] We consider the words of the statute first, because they are normally the most

reliable indicator of legislative intent." (Id. at p. 628.)

                                                B

                             The Relative Placement Preference

       "Section 361.3 gives 'preferential consideration' to a relative request for

placement, which means 'that the relative seeking placement shall be the first placement

to be considered and investigated.' (§ 361.3, subd. (c)(1).)" (Cesar V. v. Superior Court

(2001) 91 Cal.App.4th 1023, 1032 (Cesar V.).) The intent of the Legislature is "that

relatives be assessed and considered favorably, subject to the juvenile court's

                                               13
consideration of the suitability of the relative's home and the best interests of the child."

(Stephanie M., supra, 7 Cal.4th at p. 320.)

       The Agency is required to assess those relatives seeking placement according to

the factors described in section 361.3, subdivision (a) (placement factors)9 and must

document those efforts in the social study prepared under section 358.1. (§ 361.3, subd.

(a) (final para.).) When considering whether to place the child with a relative, the

juvenile court must apply the placement factors, and any other relevant factors, and

exercise its independent judgment concerning the relative's request for placement.

(Cesar V., supra, 91 Cal.App.4th at p. 1033.)

       Ideally, the statutory scheme contemplates the Agency has identified and approved

the child's relatives for placement before the dispositional hearing. However,



9       These factors include, in pertinent part: "(1) The best interest of the child,
including special physical, psychological, educational, medical, or emotional needs. [¶]
(2) The wishes of the parent, the relative, and child, if appropriate. [¶] (3) The
provisions of Part 6 (commencing with Section 7950) of Division 12 of the Family Code
regarding relative placement. [¶] . . . [¶] (5) The good moral character of the relative
and any other adult living in the home, including whether any individual residing in the
home has a prior history of violent criminal acts or has been responsible for acts of child
abuse or neglect. [¶] (6) The nature and duration of the relationship between the child
and the relative, and the relative's desire to care for, and to provide legal permanency for,
the child if reunification is unsuccessful. [¶] (7) The ability of the relative to do the
following: [¶] (A) Provide a safe, secure, and stable environment for the child. [¶]
(B) Exercise proper and effective care and control of the child. [¶] (C) Provide a home
and the necessities of life for the child. [¶] (D) Protect the child from his or her parents.
[¶] (E) Facilitate court-ordered reunification efforts with the parents. [¶] (F) Facilitate
visitation with the child's other relatives. [¶] (G) Facilitate implementation of all
elements of the case plan. [¶] (H) Provide legal permanence for the child if reunification
fails. [¶] . . . [¶] (I) Arrange for appropriate and safe child care, as necessary. [¶ (8)
The safety of the relative's home."

                                              14
"[c]onsistent with the legislative intent for children to be placed immediately with a

responsible relative, [section 361.3] does not limit the county social worker's ability to

place a child in the home of an appropriate relative or a nonrelative extended family

member pending the consideration of other relatives who have requested preferential

consideration." (§ 361.3, subd. (b), italics added.)

        Section 361.3, subdivision (d) addresses procedures to identify relatives for

placement after the dispositional hearing. (In re Joseph T., Jr. (2008) 163 Cal.App.4th

787, 793-794 (Joseph T.).) "Subsequent to [the dispositional hearing], whenever a new

placement of the child must be made, consideration for placement shall again be given as

described in this section to relatives who have not been found to be unsuitable and who

will fulfill the child's reunification or permanent plan requirements. In addition to the

factors described in subdivision (a), the county social worker shall consider whether the

relative has established and maintained a relationship with the child." (§ 361.3, subd.

(d).)

        The Agency argues because the reunification period had ended and a new

placement was not necessary, the juvenile court was not required to review the relative

placement request under section 361.3. In support, it relies on In re Lauren R. (2007) 148

Cal.App.4th 841 (Lauren R.) and In re Sarah S. (1996) 43 Cal.App.4th 274 (Sarah S.)

Those cases do not assist the Agency. As the Agency acknowledges, in Lauren R., the

juvenile court had already selected a permanent plan of adoption for the child before

addressing the relative's request for placement. (Lauren R., supra, 148 Cal.App.4th at p.

856.) Sarah S. bears no factual resemblance to the circumstances here. That case

                                             15
involves a relative who was granted placement of the child early in the dependency

proceedings but then handed the child over to nonrelatives for two years, lying to the

court about the child's whereabouts. During the permanent plan hearing, the relative

contested the agency's recommendation to allow the child's caregivers to adopt her. The

reviewing court affirmed the juvenile court's decision to deny the relative's request to

apply section 361.3. (Sarah S., supra, 43 Cal.App.4th at pp. 278-281, 288.)

       The Agency argues Isabella did not need a new placement and therefore the

juvenile court was not required to consider Grandparents' request under section 361.3. In

Cesar V., a division of this court held that "the Legislature did not intend to limit the

purpose of the relative placement preference to reunification efforts." (Cesar V., supra,

91 Cal.App.4th at p. 1032.) In addition, our colleagues in the Second District explicitly

rejected the argument section 361.3, subdivision (d) limits the application of the relative

placement preference. (Joseph T., supra, 163 Cal.App.4th at p. 793.) The court stated,

"[t]he plain language of subdivision (d) states that when a 'new placement' is required the

procedures 'described in this section' must be followed in the same way as when there is

an initial placement, including the affirmative duty of the court, under subdivision (a) of

section 361.3, to order the parents to disclose the names and pertinent family information

of relatives and the obligation of the social worker to follow through on that information,

contact all the relatives whose names have been provided, and evaluate those relatives

desiring placement. (§ 361.3, subd. (a).) In contrast, at least through the reunification

period, when a relative voluntarily comes forward at a time when a new placement is not

required, the relative is entitled to the preference and the court and the social worker are

                                              16
obligated to evaluate that relative (but the court need not again order the parents to

disclose other possible relative placements)." (Joseph T., supra, at p. 794.) We agree

with Joseph T. the relative placement preference applies when a relative seeks placement

after the dispositional hearing even if no new placement is required.10 (Id. at p. 795.)

       Joseph T. left open the issue whether the relative is entitled to the preference after

reunification services have been terminated and no new placement of the child is

required. (In re R.T. (2015) 232 Cal.App.4th 1284, 1300 (R.T.) [it is currently unsettled

whether a relative is entitled to preference when requested late in the proceedings, when

the child is in a stable placement following the disposition hearing and termination of

reunification services].) In R.T., a case with many similarities to Isabella's case,11 the

reviewing court held that section 361.3 applied "where the relatives invoked the

preference before the dispositional hearing, the agency and court failed to apply it at

disposition, and the error was timely raised by a section 388 motion." (R.T., supra, 232

10     A bill is currently pending in the Legislature that "would require that consideration
for placement with a relative subsequent to the disposition hearing be given without
regard to whether a new placement of a child must be made, and would direct the social
worker to report and the court to consider additional enumerated factors in making this
determination." (Assem. Bill No. 381 (2015-2016 Reg. Sess.)

11      In R.T., "[t]he agency did not evaluate the relatives for placement, either before or
after the combined jurisdictional and dispositional hearing. The agency did complete the
preliminary step of a home study of the paternal aunts but, as noted above, did so without
any intention of making a full assessment of the appropriateness of a relative placement."
(R.T., supra, 232 Cal.App.4th at p. 1299.) A few months later, the home study was
completed and the aunt and uncle's home found suitable for placement; however, the
agency refused to evaluate the aunt and uncle for placement. "The agency simply
decided, without reference to or consideration of statutory standards, that R.T. was in a
good placement and would not move him." (Ibid.)

                                             17
Cal.App.4th at p. 1300; but see Cesar V., 91 Cal.App.4th at pp. 1035-1036 [relative was

entitled by law to a hearing on the placement issue and was not required to file a section

388 petition].)

       We are not persuaded by the Agency's attempts to distinguish R.T. from this case.

The Agency argues, unlike R.T., it did not refuse to consider Grandparents' request for

placement at the beginning of the case. The Agency claims it initiated a home

assessment before the disposition hearing but was unable to approve Grandparents for

placement because of Grandmother's criminal record. The record shows that the Agency

did not follow through with any criminal record exemption or assess Grandparent's home

for placement at that time. When the Agency did conduct a home assessment, it

approved Grandparents' home within three weeks, indicating that had the Agency

fulfilled its statutory responsibility when Grandparents first requested placement, their

home likely would have been approved prior to the dispositional hearing.

       The Agency also contends in this case, unlike R.T., all the parties agreed Isabella

should remain in Marisol's care and did not request a hearing on relative placement at the

disposition hearing. This argument is disingenuous. The record clearly shows the social

worker secured the relatives' agreement after telling them the Agency was unable to

move Isabella from her placement with Marisol for a year, a child could only have two

placements in a year and Isabella had had two placements, and a home study would take

up to three months to complete. Grandparents' acceptance of the proposed NREFM

placement was based on the social worker's misinterpretation or misrepresentation of the

law. (See § 361.3, subd. (b) [social worker may place a child in the home of an

                                             18
appropriate relative or NRFEM pending the consideration of other relatives who have

requested preferential consideration].)

       The Agency acknowledges its failure to timely complete the relative home

evaluation process was a significant contributing factor to Grandparents' delay in filing

their section 388 petition. Nevertheless, the Agency argues Grandparents waited much

longer to file a formal petition for placement than did the relatives in R.T. We reject the

argument the relative is required to file a section 388 petition to trigger a relative home

evaluation, and may lose his or her right to preferential consideration for placement under

section 361.3 if a section 388 petition is not timely filed. The obligation to assess a

relative's home is triggered by the relative's request for placement of the child. (§ 361.3,

subd. (a).) In addition, the record in this case is more egregious than in R.T. Here, social

workers repeatedly assured Grandparents the Agency would assess their home for

placement. The Agency repeatedly reneged on those promises without explanation. As

in R.T., the record shows Agency "simply decided, without reference to or consideration

of statutory standards, that [Isabella] was in a good placement and would not move

[her]." (R.T., supra, 232 Cal.App.4th at p. 1299.)

       Grandparents requested placement prior to the detention, jurisdictional and

dispositional hearings. The Agency did not comply with its obligation to conduct a home

assessment of the Grandparents. Relying on the Agency's misrepresentation that it could

not move Isabella for a year (see § 361.3, subd. (b)), Grandparents requested placement

before the 12-month review hearing. The Agency did not comply with its obligation to

assess Grandparents' home for placement. (Joseph T., supra, at p. 795.) Grandparents

                                             19
requested placement after the case was referred for a section 366.26 hearing. The

Agency did not conduct a home assessment until Grandparents retained counsel and filed

a section 388 petition. The record shows the Agency disregarded the Legislative

preference for relative placement throughout Isabella's dependency case. The Agency's

conduct was inconsistent with the Legislature's clear preference for relative placement.

(Stephanie M., supra, 7 Cal.4th at p. 320 [Legislature's intent is to command that relatives

be assessed and considered favorably, subject to the juvenile court's determination]; Fam.

Code, § 7950 [placement shall, if possible, be made in the home of a relative, unless the

placement would not be in the best interest of the child].)

       Contrary to the Agency's assertion, the relative placement preference applies after

the reunification period even when no new placement is necessary. (Cesar V., supra, 91

Cal.App.4th at p. 1032 [Legislature did not intend to limit preference to reunification

period]; Joseph T., supra, 163 Cal.App.4th at p. 794 [preference applies after

dispositional hearing where no new placement is required]; R.T., supra, 232 Cal.App.4th

at p. 1300) [preference applies where relatives requested placement before dispositional

hearing].)

       We conclude that the juvenile court erred when it determined section 361.3 did not

apply because reunification services had been terminated. The juvenile court further

erred when it imposed a burden on Grandparents under section 388 to show that a new

placement was necessary and that the change of placement was in the child's best interest.

(Cesar V., supra, 91 Cal.App.4th at pp. 1035-1036 [relative was entitled by law to a

hearing on placement].) Section 361.3 requires the court to give preferential

                                             20
consideration to a request by the child's relative for placement, including an assessment

of whether placement with a relative is in the child's best interest.

                                                C

                                 The Error Was Not Harmless

       The Agency contends any error in not applying the relative placement preference

was harmless. It argues there is no reasonable probability of a different outcome on

remand and additional proceedings would serve only to disrupt Isabella's permanency and

stability. We conclude that the error resulted in a miscarriage of justice. (Cal. Const., art.

VI, § 13; People v. Watson (1956) 46 Cal.2d 818.)

       Section 361.3 requires the juvenile court to evaluate a number of factors, including

the child's best interest. Here, the court failed to apply those factors, "instead applying a

generalized best interest test unguided by the relevant statutory criteria." (In re R.T.,

supra, 232 Cal.App.4th at p. 1300.) "When the proceedings take place under an

inappropriate statute, even one requiring similar findings, the parties are not afforded the

opportunity to tailor their case to the correct statute, and the trial court cannot fulfill its

responsibility to make findings of fact within the provisions of that statute." (In re V.F.

(2007) 157 Cal.App.4th 962, 973, superseded by statute on other grounds as stated in In

re B.H. (2016) 243 Cal.App.4th 729, 737.)

       We reject the Agency's argument the application of the relative placement factors

would not lead to a different outcome on remand. The record shows Grandmother was

Isabella's primary caregiver from birth until she was almost two years old. Isabella

missed Grandmother and was happy to be with her. Marisol facilitated additional contact

                                               21
with Grandmother at Isabella's request, sometimes as often as three times a week.

Isabella had her own bedroom at her Grandparents' home. At the second TDM, Marisol

recommended Isabella be placed with Grandmother. When asked, Isabella consistently

said she wanted to stay with Marisol or live with Grandmother. Marisol believed Isabella

would be affected if returned to Grandmother's care, but would not suffer any harm. The

Agency had approved Grandparents' home for placement. Focusing on the history and

quality of Isabella's relationship with Grandmother instead of on the quality of Isabella's

relationship with her caregiver may lead to a different outcome on remand. We leave that

determination to the sound discretion of the juvenile court under section 361.3.




                                      DISPOSITION

       The juvenile court's order denying Grandparents' section 388 petition to modify

the previous placement order is reversed. We necessarily reverse the orders terminating

parental rights and designating the caregivers as the child's prospective adoptive parents,

and the finding that removal from the caregivers would be seriously detrimental to the

child's well-being. (§ 366.26, subd. (b), (k), (n).) The matter is remanded for a hearing

on Grandparents' request for placement under section 361.3.




                                             22
                           O'ROURKE, J.

WE CONCUR:


NARES, Acting P. J.


IRION, J.




                      23
Filed 4/18/16

                             CERTIFIED FOR PUBLICATION

                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                       DIVISION ONE

                                 STATE OF CALIFORNIA



In re ISABELLA G., a Person Coming
Under the Juvenile Court Law.
                                                  D068718
SAN DIEGO COUNTY HEALTH AND                       (Super. Ct. No. SJ12924)
HUMAN SERVICES AGENCY,
                                                 ORDER DENYING REHEARING,
        Plaintiff and Respondent,
                                                 MODIFYING OPINION,
        v.
                                                 AND
ALEJANDRO G. et al.,
                                                 CERTIFYING OPINION FOR
        Objectors and Appellants.                PUBLICATION

                                                 [NO CHANGE IN JUDGMENT]


        THE COURT:

        The petition for rehearing is denied.

        It is ordered that the opinion filed herein on March 30, 2016, be modified as

follows:

                1. On page 17, footnote 10 is deleted in its entirety, which will require

        renumbering of all subsequent footnotes.
               2. On page 19, the following footnote (now footnote 11) is added to the

      last full sentence of the last paragraph that reads "The obligation to asses a

      relative's home is triggered by the relative's request for placement of the child."

                       "If an assessment of a relative's home is pending at the time of the
               dispositional hearing, the juvenile court should proceed with the
               dispositional hearing and set a hearing under section 361.3 to review the
               relative placement request as soon as practicable. (See § 361.3, subd. (b.)
                At a review hearing, if any relatives have come forward seeking the child's
               placement, the court may also set a section 361.3 hearing pending
               completion of the relative’s home assessment. (§§ 361.21, 361.22.)
               Notwithstanding this procedure, a relative seeking placement of the child
               is entitled to file a petition under section 388 to trigger a relative placement
               assessment and/or request a hearing under section 361.3. However, in
               determining whether the child should be placed with the relative, the
               juvenile court should not substitute the generalized best interest showing
               required under section 388 for its independent assessment of the relevant
               statutory criteria under section 361.3. (See In re R.T., supra, 232
               Cal.App.4th at p. 1300.)"

               3. On page 20, the last full sentence beginning the last paragraph, which

      reads:

                      "Contrary to the Agency's assertion, the relative placement
               preference applies after the reunification period even when no new
               placement is necessary."

               is replaced with the following sentence (leaving the case citations following

      the sentence intact):

                     "Prior case law does not preclude the application of the relative
               placement preference after the reunification period, even when no new
               placement is necessary."

      The opinion in this case filed March 30, 2016, was not certified for publication. It

appearing the opinion meets the standards for publication specified in California Rules of



                                               2
Court, rule 8.1105(c), the requests pursuant to California Rules of Court, rule 8.1120(a)

for publication are GRANTED.

       IT IS HEREBY CERTIFIED that the opinion meets the standards for publication

specified in California Rules of Court, rule 8.1105(c); and ORDERED that the words

"Not to Be Published in the Official Reports" appearing on page 1 of said opinion be

deleted and the opinion herein be published in the Official Reports.

       There is no change in the judgment.



                                                                       NARES, Acting P. J.

Copies to: All parties




                                             3